DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roberto J. Fernandez on 03/04/2021

The application has been amended as follows: 
Claim 1: An internal combustion engine comprising:
a cylinder head defined by an exhaust side and an intake side opposite the exhaust side, the cylinder head comprising:
a first boss cylinder head conduit portion disposed proximate the exhaust side and configured to receive a first fastener without threadably engaging the first fastener, the first boss cylinder head conduit portion having a first diameter; 
a first boss cylinder head cavity portion aligned with the first boss cylinder head conduit portion and configured to receive the first fastener without threadably engaging the first fastener, the first boss cylinder head cavity portion having a first spacing greater than the first diameter;
a second boss cylinder head conduit portion disposed proximate the intake side and configured to receive a second fastener without threadably engaging the second fastener, the second boss cylinder head conduit portion having a second diameter; and
a second boss cylinder head cavity portion aligned with the second boss cylinder head conduit portion and configured to receive the second fastener without threadably engaging the second 
	a cylinder block coupled to the cylinder head, the cylinder block comprising a first boss cylinder block threaded portion aligned with the first boss cylinder head conduit portion, the first boss cylinder block threaded portion configured to threadably engage the first fastener;
wherein the first fastener does not threadably engage the cylinder head when: the first fastener is received in the first boss cylinder head cavity portion, the first fastener is received in the first boss cylinder head cavity portion, and the first fastener is threadably engaged with the first boss cylinder block threaded portion.

Claim 21: A cylinder head defined by an exhaust side and an intake side opposite the exhaust 
a first boss cylinder head conduit portion disposed proximate the exhaust 
a first boss cylinder head cavity portion aligned with the first boss cylinder head conduit portion and configured to receive the first fastener without threadably engaging the first fastener, the first boss cylinder head cavity portion configured to maintain a second spacing from the first fastener when the first fastener is received in the first boss cylinder head cavity portion, the second spacing greater than the first spacing; and
a second boss cylinder head conduit portion disposed proximate the intake side and between the first boss cylinder head conduit portion and the intake side, the second boss cylinder head conduit portion configured to receive a second fastener; 
wherein the first boss cylinder head conduit portion is contiguous with a top surface of the cylinder head configured to interface with the first fastener when the first fastener is received in the first boss cylinder head conduit portion.



the first boss cylinder head cavity portion is contiguous with a cylinder head-block interface from which the first fastener is configured to protrude when the first fastener is received in the first boss cylinder head conduit portion.

Allowable Subject Matter
Claims 1 and 3-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to disclose or make obvious the cooling passage of claims 1-20, wherein the engine’s cylinder head and block are attached by way of a fastener which is passed through a cylinder head conduit and cavity such that the fastener is not threaded into the cylinder head but instead into the block at a base portion of the block aligned the cylinder head conduit, and wherein the cavity is larger/wider than the conduit in the head.
Mader (US 2127825) discloses a cylinder head 2 of an engine (Fig. 2, shown) which has multiple fasteners 12/13 which pass through conduit portions into a cylinder block and are threaded into the block, wherein the cylinder head portion has a threaded portion (Fig. 1 and 2, shown).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747